
	

115 HR 5583 : To amend title XI of the Social Security Act to require States to annually report on certain adult health quality measures, and for other purposes.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5583
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XI of the Social Security Act to require States to annually report on certain adult
			 health quality measures, and for other purposes.
	
	
 1.Mandatory reporting with respect to adult behavioral health measuresSection 1139B of the Social Security Act (42 U.S.C. 1320b–9b) is amended— (1)in subsection (b)—
 (A)in paragraph (3)— (i)by striking Not later than January 1, 2013 and inserting the following:
						
 (A)Voluntary reportingNot later than January 1, 2013; and (ii)by adding at the end the following:
						
 (B)Mandatory reporting with respect to behavioral health measuresBeginning with the State report required under subsection (d)(1) for 2024, the Secretary shall require States to use all behavioral health measures included in the core set of adult health quality measures and any updates or changes to such measures to report information, using the standardized format for reporting information and procedures developed under subparagraph (A), regarding the quality of behavioral health care for Medicaid eligible adults.; and
 (B)in paragraph (5), by adding at the end the following new subparagraph:  (C)Behavioral health measuresBeginning with respect to State reports required under subsection (d)(1) for 2024, the core set of adult health quality measures maintained under this paragraph (and any updates or changes to such measures) shall include behavioral health measures.; and
 (2)in subsection (d)(1)(A)— (A)by striking the such plan and inserting such plan; and
 (B)by striking subsection (a)(5) and inserting subsection (b)(5) and, beginning with the report for 2024, all behavioral health measures included in the core set of adult health quality measures maintained under such subsection (b)(5) and any updates or changes to such measures (as required under subsection (b)(3)).
				
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk.
